Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12, 16-18, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments, see pages 5-6, filed May 4, 2021, with respect to the rejection of claims 12, 16-18, and 22 under 35 U.S.C. 103 as being unpatentable over Wang et al. Herbal prescription Chang'an II repairs intestinal mucosal barrier in rats with post-inflammation irritable bowel syndrome. Acta Pharmacol Sin 36, 708-715 (2015). https://doi.org/10.1038/aps.2014.170 (Wang); Sundin, Johanna, et al. "Cytokine response after stimulation with key commensal bacteria differ in post-infectious irritable bowel syndrome (PI-IBS) patients compared to healthy controls." PLoS One 10.9 (2015): eOl 34836 (Sundin); Collins et al. European Journal of Pharmacology (2011), Vol. 668, pages 271 -277 (Collins); Kanaze et al. European Journal of Clinical Nutrition (2007), Vol. 61, pages 472-477 (Kanaze); and McGonigle et al. Biochemical Pharmacology (2014), Vol. 87, pages 162-171 (McGonigle) in combination have been fully considered and are persuasive.  The rejection of claims 12, 16-18, and 22 has been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655.  The examiner can normally be reached on Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/